Dear Mr. Johnson:
You have requested an opinion from this office with regard to whether Act 518 of the 1992 (typed as 1982) Regular Session, which amends LSA-R.S. 24:36 by adding Subsections J., K. and L., allows a legislator to use his years as an elected public official (school board member) for the purpose of acquiring the required years of creditable service (as a legislator) under the provisions of LSA-R.S. 24:36 C.(1) and (2).
From our telephone conversation, I understand this request concerns four years served by the legislator as a school board member in the early to mid 1980s.
LSA-R.S. 24:36 C.(1) and (2) provide, in pertinent part, as follows:
     C. (1)  A legislator . . . shall be entitled to obtain and to include all or a portion of any service rendered by him as an elected public official . . . as creditable service as a member of the legislature . . . for the purpose of acquiring the required years of creditable service as a member of the legislature . . . if he makes application to obtain credit for such service as an elected official . . . by or before April 10, 1978.
     C. (2)  Credit obtained for service rendered as an elected public official of this state shall not count as creditable service as a member of the legislature . . . for the purpose of acquiring the required years of creditable service as a member of the legislature . . . unless at the time of retirement the member of the legislature . . . has credit for at least seven years of actual service as a member of the legislature.  (emphasis added)
LSA-R.S. 24:36 J., K. and L., added in 1992 by Act 518 of the Regular Session, concern the purchase of credit for prior service as an elected public official "as will allow the person to receive the additional benefit provided for in Subsection A of this Section . . ."  LSA-R.S. 24:36 A. concerns and provides for the percentage (of salary for retirement benefit) for each year of creditable service.  Subsections A., J. K. and L. concern what percentage of his salary or "how much" the retiree will receive; they do not concern nor provide for the required years of creditable service necessary to qualify for retirement (when the person may retire), as do Subsections C. (1) and (2).
Therefore, it is the opinion of this office that LSA-R.S. 24:36
C. (1) is modified and conditioned by, and is to be read in connection, with Subsection C. (2).  These two provisions go together.  However, Subsections J., K. and L. do not modify, condition, supplement nor concern the provisions of Subsections C. (1) and (2), and they are therefore not to be read as modifying, conditioning or supplementing Subsections C. (1) or (2). Thus, while a legislator may obtain credit for years of service as an elected public official, in this case, a school board member, for years served in the early to mid 1980s for the purpose of receiving the additional benefit in determining the amount of his retirement, he may not obtain or include such years of service for the purpose of acquiring the required years of creditable service with regard to his eligibility for retirement.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb 1774o